DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Rebaudieres et al. (8,661,687 B2).
Rebaudieres et al. discloses the method including the step of: providing a razor (see Fig. 1) having a handle 2 and a blade cartridge 3 containing at least one blade 4-6, and the razor further including a battery power source 21 and a heating system (see Fig. 1) powered by the battery source for heating the at least one blade, and the razor further including a lubricating material 11 on the blade cartridge for engagement with a user's skin when shaving with the razor; heating the at least one blade (see Fig. 2); warming the lubricating material (see element 14b); moving the blade cartridge along the user's skin (see Fig. 3) so that the warmed lubricating material is in contact with the user's skin; and causing the warmed lubricating material to be released onto the user's skin as the blade cartridge is moved along the user's skin; at least one heating element (see col. 5, lines 10-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/           Primary Examiner, Art Unit 3724